DETAILED ACTION
 	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/22 has been entered.

Terminal Disclaimer
It is noted that the Terminal Disclaimer submitted on 02/10/22 was disapproved 02/10/22. A new Terminal Disclaimer correcting the deficiencies stated in the disapproval should be submitted to overcome the double patenting rejection as detailed below.
 
Response to Arguments
Applicant's arguments filed 02/09/22 have been fully considered but they are not persuasive. 
 	Applicant remarks that it is incorrect to state that the carrier 10 of Cragg (US 2008/0257922) comprises the second portion of the pouch holder 20. Carrier 10 is a separate structure to which the holder 20 is attached by straps 34. 
 	The claimed pouch requires a body comprising a first portion and a second portion, with the first portion spaced from the second portion. The pouch of Cragg comprises first portion 20 and second portion 10, portions 10 and 20 are connected together via strap 34 and spaced from each other as illustrated in figure 3. The claims do not require the first and second portions of the pouch structure to be attached together in any particular manner, as long as there is a first 

 	Applicant remarks that Cragg (US 2008/0257922) fails to teach the limitation “the tuck tab being insertable through the slit into the pouch of the flat internal cavity so as to extend toward the first portion of the pouch with the internal surfaces of the cover and the layer of material in contact with the outer surfaces of the tuck tab”, since the second end of the strap is located between the tuck tab and the layer of material of the second portion of the pouch.

    PNG
    media_image1.png
    697
    356
    media_image1.png
    Greyscale

 	As detailed in the annotated figure above, the tuck tab is located between the second portion of the pouch’s cover and the layer of material. Additionally, the second end of the strap is located between the tuck tab and the layer of material. The tuck tab is in direct contact with the internal surface of the cover and in contact with the internal surface of the layer of material 

 	Applicant remarks that Cragg fails to teach the limitation “longitudinally tensioning the strap will position the tuck tab with the second end of the strap folded or bent about and overlaying the layer of material when the tuck tab is received in the portion of the flat internal cavity, and the layer of material will exert force against the tuck tab, to retain the tuck tab in the portion of the flat internal cavity” .	
	The holder/pouch of Cragg is identifiers 10 and 20. The flat internal cavity is formed between the cover (layer of carrying side 11) and a layer of material (webbing strips: 31) overlaying a portion9 of the cover (11: figure 1), the cover (11) and the layer of material (31) having internal10 surfaces (see figures 2-6 space between webbing strip and layer 11). Further, Cragg teaches the layer of material (31)21 have sufficient tautness to exert a compressive force against the tuck tab (342) received22 in the flat internal cavity (material of webbing 31 is taut to provide compressive force against the tuck tab when received therein as seen in figure 3, without tautness and compressive force that tuck tab would fall out of the webbing and not remain securely attached in place: see bottom of paragraph 0040). There would inherently be some compressive force between the webbing strip 31 and the tuck tab 342 to keep the tuck tab retained between the webbing strap 31 and the fabric layer 11 as illustrated in figure 3 and 4 (see bottom of paragraph 0060 detailing the tight fitting of the tab and the passageway between the pouch and webbing material 31). Webbing/layer of material (31) would exert some degree of force against the second end of the strap, the cover, and the tuck tab as arranged in Figure 3 and as described in the bottom of paragraph 0060, detailing the tight fit engagement between the tab and passageway (142), to retain portion 20 of the pouch against portion 10. The claims do not require a specific material or elasticity of the layer of material, just the function of the force when the layers are arranged together in use. Further, Cragg teaches pulling of the tab . 

    PNG
    media_image2.png
    548
    410
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-6 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cragg (US 2008/0257922).
Claim 1, Cragg teaches a pouch comprising a body comprising a first portion (holder: 20) and a second portion (carrier: 10) spaced from the first portion (see figures 1-3); 3an elongate strap (strap: 34) having one end attached to a location on the first portion of 4the pouch (20), and an opposite second end (figure 1, second end of strap before 342), the strap (34) having a sufficient length between5 the one end and the opposite second end so as to extend from the location on the first6 portion of the pouch (20) to a location on a second portion of the pouch (10) the second location spaced from the7 location on the first portion (see figures 1-3), the location on the second portion of the8 pouch (10) comprising a cover (layer of carrying side 11) and a layer of material (webbing strips: 31) overlaying a portion9 of the first fabric layer/cover (11: figure 1), the cover (11) and the layer of material (31) having internal10 surfaces, respectively, bounding a flat internal cavity there between (see figures 2-6 space between webbing strip and layer 11); 11a flat, rigid tuck tab (342) having a connected end, a free end opposite the 12 connected end (figures 1-6), and oppositely facing outer surfaces extending between the13 connected end and the free end (figures 1-6), the connected end of the tuck tab (342) being connected to14 the second end of the strap to allow positioning or folding or bending of the second end of the strap in closely overlaying15 parallel relation to the tuck tab wherein the tuck tab16 extends toward the one end of the strap (figures 1-6 when wrapped under/around webbing in figures 2 and 3); 17the layer of material (31) of the second portion of the pouch (10) comprising a slit (slit between lower end of lowest webbing and layer 11) 18 just wider than the tuck tab (342) connecting to the flat internal cavity (see figures 1-3), the slit having a width to receive the tuck tab and a portion of the flat19 internal cavity extending from a side edge of the slit toward the first portion of the20 pouch and being sufficiently large to receive the tuck tab (figures 1-3, tuck tab 342 is woven through slit and cavity being sufficiently large), the layer of material (31)21 have sufficient tautness to exert a compressive force against the tuck tab received22 in the flat internal cavity (material of webbing 31 is taut to provide compressive force against the tuck tab when received therein as seen in figure 3, without tautness and compressive force that tuck tab would fall out of the webbing and not 

Reply to FINAL Office Action of October 31, 20171 	In regard to claim 2, Cragg teaches comprising a tensioner connected 2to the strap (lowest webbing strap: 32) and pulling the second end thereof longitudinally toward the one end3 thereof to tension the strap (Cragg teaches the tensioner structure and when the strap is pulled by the second end tension is created between the strap and the tensioner lowest webbing strap: 32).
-8- DN 3897 Application No. 14/152,573 Amendment dated April 30, 2018 Reply to FINAL Office Action of October 31, 2017 1  
 	In regard to claim 3, Cragg teaches wherein the strap (34) is woven 2though the tensioner to longitudinally tension the strap (see figures 2-6; tensioner is lowest strap 32, when strap is pulled longitudinally upwards tension is created between the strap and the tensioner).1  



 	In regard to claim 5, Cragg teaches wherein the tuck tab (342) comprises at 2 least one layer of a fabric material and a layer of a rigid rubber or plastics material (paragraph 0048 describes a rigid plastic material can be applied between tuck of fabric material).1  

 	In regard to claim 6, Cragg teaches a slit of the layer of material/outer fabric layer of the second portion of the pouch (see slit in figures). However, Cragg fails to teach the method in which the slit was formed, i.e. laser cut. It is noted that the method in which an apparatus is formed does not need to be taught by the prior art, as long as, the prior art teaches the structure as claimed (see MPEP 2113 product-by-process).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,281,240. Although the claims at issue are not identical, they are not patentably distinct from each other because they both teach pouches with tuck tab strap fasteners (see claims 1-5 of US 10,281,240 and the instant claims the wording is identical except for patent to 10,281,240 containing some additional features). In regard to claim 6, US 10,281,240 teaches a slit of the outer fabric layer of the second portion of the pouch (see slit in figures). However, 10,281,240 fails to claim the method in which the slit .
  	It is noted that the application to US 10,281,240 contained a restriction between the fastener claims and pouch claims, applicant elected the fastener claims, but amended the claims throughout prosecution to include the pouch structure, therefore a terminal disclaimer will be necessary based upon the current claim set.

Allowable Subject Matter
Claims 8-24 are allowed.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732